Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 02/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, a copy of the foreign patent document CN 104097462 has not been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end terminating within the land portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Line 5 recites the limitation, ‘land one of the land portions’.
Claims 2-6 are indefinite as they depend on an indefinite base in claim 1 and fail to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2016/024593, with English Machine Translation) in view of Morito (JP 2010013075 A, with English Machine Translation).
Regarding claim 1, Suzuki teaches a pneumatic tire (Fig. 1) comprising a tread surface of a tread portion (Fig. 2, Ref. Num. 1), a pair of main grooves arranged side by side in a tire lateral direction and extending in a tire circumferential direction (Fig. 2, Ref. Num. 11, 12), and land portions (Fig. 2, Ref. Num. 21, 22) defined by the main grooves (Fig. 2, Ref. Num. 11, 12). Suzuki also teaches that a plurality of lug grooves (Fig. 2, Ref. Num. 31) arranged side by side in the tire circumferential direction and bent and folded back (Fig. 3, Ref. Num. S2), each of the lug grooves including one end communicating with one of the main grooves (Fig. 3, Ref. Num. S1), the other end terminating within one of the land portions (Fig. 3, Ref. Num. S3), a bending point in a middle of a path from one end to the other end (Fig. 3, Ref. Num. S2), and that sipes (Fig. 2, Ref. Num. 41) are extending across the lug grooves (Fig. 2, Ref. Num. 31). However, Suzuki does not teach that at least one side of the sipe with respect to the lug groove is formed in a zigzag shape. 
In an analogous art, Morito teaches to form sipes in a zigzag shape (Fig. 1, Ref. Num. 231).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki with Morito to form the sipes in a zigzag shape. This modification will improve braking performance and steering stability on ice/snow covered roads (Morito, Para. [0037]).
Regarding claim 2, Suzuki teaches that one end of the sipe communicates with the main groove (Circle A on reproduced Fig. 3 below) and the other end of the sipe terminates within the land portion (Circle B on reproduced Fig. 3 below). 

    PNG
    media_image1.png
    616
    401
    media_image1.png
    Greyscale


	Regarding claim 3 and 5, Suzuki teaches that both sides of the sipe are inclined at an angle (Fig. 3, Ref. Num. α) which is within a range of 30° to 70° (Para. [0042]). Suzuki does not expressly disclose a value of 45° to 75 °; however, it would have been obvious to a person of ordinary skill in the art to configure the angle of one side of the sipe with respect to the tire circumferential direction within the claimed range since Suzuki discloses the angle of one side of the sipe with respect to the tire circumferential direction as between 30° and 70° (Para. [0042]), said range overlapping the claimed range. Since Suzuki shows that both sides of the sipe are inclined at the same angle, than an acute angle of the other end side with respect to the tire circumferential direction will be the same as α, which is within the claimed range of α ± 10°.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2016/024593) in view of Morito (JP 2010013075 A) as applied to claims 1 and 5 respectively above, and further in view of Kageyama (US 2010/0154952 A1).
garding claim 4, Suzuki in view of Morito does not teach the width or the pitch of the zigzag shape sipe.
In an analogous art, Kageyama teaches that the width of the zigzag shape (Fig. 4, Ref. Num. Wcr) is 1.4 mm (Table 1, Ex. 1-5) and the pitch between closest bending points is 1.5 mm (Table 1, Ex. 1-5), which is within the claimed range of less than 3 mm. Table 1, Ex. 1—5 shows the pitch, Pcr, as 3.0 mm. However, as shown in Fig. 4, this pitch is not between the closest bending points as the claim requires, but between every other bending point. This means that the distance between the closest bending points, d2, will be half of Pcr, which is 1.5 mm, which is within the claimed range of less than 3 mm. 
It would have been obvious to one of ordinary skill in the art to modify Suzuki and Morito with Kageyama to add specific distances for the width and pitch of the zigzag shaped sipes. This modification will ease the block rigidity which will enhance the snow-biting and snow-expelling performances (Kageyama; Para. [0035], [0036]; Table 1, Ex. 1-5).
Regarding claim 6, Suzuki in view of Morito does not teach the width or the pitch of the zigzag shape sipe.
In an analogous art, Kageyama teaches that the width of the zigzag shape (Fig. 4, Ref. Num. Wcr) is 1.4 mm (Table 1, Ex. 1-5) and the pitch between closest bending points is 1.5 mm (Table 1, Ex. 1-5), which is within the claimed range of less than 3 mm. Table 1, Ex. 1—5 shows the pitch, Pcr, as 3.0 mm. However, as shown in Fig. 4, this pitch is not between the closest bending points as the claim requires, but between every other bending point. This means that the distance between the closest bending points, d2, will be half of Pcr, which is 1.5 mm, which is within the claimed range of less than 3 mm. 
It would have been obvious to one of ordinary skill in the art to modify Suzuki and Morito with Kageyama to add specific distances for the width and pitch of the zigzag shaped sipes. This modification will ease the block rigidity which will enhance the snow-biting and snow-expelling performances (Kageyama; Para. [0035], [0036]; Table 1, Ex. 1-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebiko (US 2009/0255614 A1) shows lug grooves terminating in the land portion that have a sipe extending across them that has one end terminating within the land portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        





/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749